Citation Nr: 1507712	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-31 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected bilateral hearing loss.

2. Entitlement to service connection for a right arm disorder.

3. Entitlement to service connection for residuals of right hip replacement.

4. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from November 1948 to May 1950.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Although separate rating decisions denied entitlement to service connection for PTSD and entitlement to service connection for depression, the Board has consolidated those issues into a single issue encompassing entitlement to service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2014 Videoconference hearing, the Veteran requested withdrawal of all issues save that of entitlement to service connection for an acquired psychiatric disorder to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on all issues save that of entitlement to service connection for an acquired psychiatric disorder to include PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the December 2014 Videoconference hearing, the Veteran withdrew from consideration all issues save that of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a right arm disorder is dismissed.

The appeal as to the issue of entitlement to service connection for residuals of right hip replacement is dismissed.

The appeal as to the issue of entitlement to service connection for a right shoulder disorder is dismissed.


REMAND

The Veteran contends that his acquired psychiatric disorders, to include PTSD, are the result of a number of in-service incidents.  Specifically, he alleges (a), that at Lackland Air Force Base in San Antonio, Texas he witnessed two service members get struck by lightning and die; (b), while in Kadena Air Base in Japan, he was hit by lightning; (c), at Walker Air Force Base in Roswell, New Mexico, he witnessed an aircraft ground crew member accidently step backwards into the propeller of a plane and become fatally dismembered; (d), while he was working on a B-29 engine, it exploded in front of him; (e), once while flying, he had to stand next to a large hole in the floor of a plane without wearing a parachute; and (f), that at Walker Air Force Base, the Veteran's close friend was bitten by a spider and died the next day.  Alternatively, the Veteran claims that an acquired psychiatric disorder resulted from service-connected hearing loss.

Throughout the appeal, the Veteran has emphasized the alleged exploding airplane engine more than any other stressor.  The evidence supporting such a claim, however, is mixed.  While service treatment records do not specifically make reference to an explosion, a January 2005 VA examiner, in connection with an unrelated audiological examination, opined that the Veteran likely had been exposed to an in-service blast injury because the service treatment records showed that he had been admitted for intensive therapy for ear draining while in the service.  Service treatment records corroborate in-service treatment for ear drainage.  Affording the Veteran the benefit of the doubt, therefore, on the basis of the January 2005 examiner's opinion and given that the DD-214 shows that the Veteran worked as a mechanic in the Air Force, the Board finds at least some basis for presuming the existence of such a blast.  Although a September 2012 VA examiner diagnosed the Veteran with PTSD with depression and opined that it was at least as likely as not related to some of his claimed stressors, that examiner did not consider whether an engine explosion, by itself, would be sufficient to cause an acquired psychiatric disorder.  An addendum opinion should therefore be obtained.

There is little other evidence supporting the remaining alleged stressors.  In August 2011, the Defense Personnel Records Information Retrieval System determined that there was no evidence which could corroborate the alleged incident involving the propeller.  The appellant's service personnel records and DD-214 show that he did not have any service in Japan and the service treatment records are negative for any reference to being struck by lightning.  Further development of those alleged stressors is therefore not required.

In February 2011, the Veteran submitted a statement describing the situation where his close friend was bitten by a spider and died.  At the September 2012 VA examination, he alleged the incident involving the hole in the plane and, at the December 2014 hearing, he described the scenario where two men were killed by lightning.  A September 2011 formal finding determined only that the propeller incident could not be verified but did not address these issues.  Although some of the remaining stressors may be incapable of being verified, to afford the Veteran every benefit under the law, the AOJ should inform the appellant of the information he needs to furnish to verify them and provide him with an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should inform the Veteran of the information needed to verify (i), the alleged stressor where at Lackland Air Force Base in San Antonio Texas the Veteran says he witnessed two service members get struck by lightning and die; (ii), the stressor where the appellant claims he had to stand next to a large hole in the floor of the plane without wearing a parachute; and (iii), the stressor where at Walker Air Force Base, the Veteran's close friend was bitten by a spider and died the next day.  If the appellant furnishes the requisite information, undertake all appropriate action to verify the existence of any claimed stressor.  If any stressor cannot be verified, a formal finding should be made.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the September 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should assume the credibility of the stressor involving the explosion of an airplane engine as described above.  The examiner should provide an opinion as to whether it is at least as likely as not that an engine explosion alone could result in an acquired psychiatric disorder, to include PTSD.

The examiner should also identify whether there is any other acquired psychiatric disorder present.  If so, a discussion of whether it is at least as likely as not related to in-service event or occurrence, or is caused or aggravated (permanently made worse) by other service connected disability.  A complete rationale for all findings is requested.

The examiner should also provide an opinion for any subsequently verified stressor listed in #1 above.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


